Title: To Benjamin Franklin from Jean-Pierre Duplan, 30 August 1783
From: Duplan, Jean-Pierre
To: Franklin, Benjamin


          
            Monsieur
            Lausanne 30e. Aoust 1783.
          
          Vous étes trop grand dans toutes vos demarches pour avoir oublié les Esperances
            flatteuses que vous nous donnates de bouche en 1778.
            Qu’étant honorés de vôtre presence, vous Souscrivites Monsieur pour un Exemplaire de
            nôtre Enciclopedie 8°. en 36 vol: de discours, & 3 de planches, comme
            conste la lettre cy inclus que nous avons l’honneur de vous mettre sous les yeux pour
            vous rapeller Monsieur de la chose.
          En même tems vous nous fites Monsieur la grace d’encourager nôtre Edition, en nous
            laissant esperér vôtre Protection pour l’écoulement de cet excelent Dictionaire dans vos
            Provinces libres.
          Nous osons Monsieur aujourdhui reclámer vos bontés a cet egard, & vous demander de
            nous ouvrir une Correspondance avec une Maison de Vos Provinces, avec laquelle nous
            puissions traitter pour un certain nombre d’Exemplaires, de ce livre, que nous avons de
            surnumeraires de la 2de. Edition, qui ne le cede en rien a la premiere.
          Comme ce livre ne peut S’établir par quique Ce Soit au prix que nous l’avons, et que
            nous pouvons le céder, nous n’hesiterions pas Monsieur de Vous en offrir environ 2 à 300
            Exemplres. qu’il nous en reste, si vous pensiés Monsieur a en faire l’acquisition pour
            l’usage de vos Provinces libres Vû que c’est le moment d’y introduire Cet article qui
            jusques icy n’y à pas été importé, et qui ÿ sera accueilli tant par sa grande utilité,
            que par le bas prix auquel nous pouvons Monsieur vous le Céder. Pardonnés Monsieur la
            liberté que nous avons Osé prendre devous parler de cet article, si nous n’étions
            convaincus d’avance, que vous Cherchés en tout le bonheur des hommes Americains, que
            nous Aimons par la gloire, & le bonheur qu’ils ont sçû s’acquerir par leur grande
            valeur & sagesse que tout vray Republicain doit admirer, & admire dans ce paÿs,
            nous n’oserions vous en parler mais sachant Monsieur jusqu’où vous mettés d’interêt pour
            avancer le bonheur de vos Compatriottes, & des hommes en general, ce motif est
            Suffisant pour nous excuser aupres de vous Monsieur dans l’offre que nous nous
            permettons, d’un nombre de 300 environ d’Exemplaires complet que nous desirons de voir
            passer dans les mains de cette Colonie respectable:
          En attendant nous avons l’honeur de vous rapeller Monsieur de vôtre souscription d’un Exemplaire a compte duquel il à eté livré dans votre maison
            à Passy les Tome 1 a 10—par M Dassy Darpajan de Fontainebleau, & pour completter il
            vous sera remis Monsieur Sous peû par Mr Marechal Avocat Biblioteq: mazarine à Paris les T. 11 à 36. de discours avec les 3
            vol. de planches qui complettent l’exemplaire, lequel vous servira Monsieur
            d’Echantillon pour le nombre que nous proposons, car c’est un comme tous; Le prix de cet
            Exemplaire est de £ 225. de france, que Mr. Marechal encaissera, en livrant les Volumes;
            daignés Monsieur Nous honorer d’un môt de reponse sur nôtre proposition, que vous aurès
            la bonté de diriger soùs envelope a l’adresse cy bas Au Directeur en chef de nôtre
            societé, L’Ecrivain de la presente, qui s’estimera heureux de meriter cette faveur de
            vôtre part Monsieur, & celle d’etre accueilli dans son offre;
          C’est avec la plus respectueuse Consideration que j’ay l’honeur d’etre Votre trés
            humble & trés Obeissant Serviteur Monsieur
          
            pour La Societé Typographique de LausanneDuplan Directr. en chef d’icelle
            Passy Monsieur Le Docteur Francklin
          
         
          Notation: Duplan 30 Août 1783
        